     Case 4:20-cv-00082-DN Document 40 Filed 07/29/21 PageID.175 Page 1 of 4




                           THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH


    ANNALISIA HOPE,                                MEMORANDUM DECISION
                                                   AND ORDER GRANTING
                         Plaintiff,                DEFENDANT DARRIN COLEMAN’S
                                                   MOTION TO DISMISS
    v.
                                                   Case No. 4:20-cv-00082-DN-PK
    TRACEY GLOVER; DARREN
    COLEMAN; NICHOLAS BERRY; TED                   District Judge David Nuffer
    BARNARD; and DATHEN
    CHAMBERLAN,

                         Defendants.


         Defendant Darrin Coleman (“Coleman”) moves to dismiss Plaintiff Annalisia Hope’s

claim against Coleman because Plaintiff’s complaint fails to state a claim upon which relief can

be granted. 1 Coleman argues that Plaintiff neglected to provide the necessary details for Coleman

to defend himself against Plaintiff’s vague accusations. Coleman asserts that this violates Rule 8

of the Federal Rules of Civil procedure. Plaintiff did not file a response to Coleman’s motion.

The time for a response has passed.

         Defendant Darrin Coleman’s Motion to Dismiss is GRANTED.

                                        BACKGROUND

         Plaintiff filed a Complaint against five law enforcement employees: three from the Kane

County Sheriff department (Sheriff Tracy Glover, Sergeant Ted Barnard, and Detective Dathan

Chamberlain); one from the Kanab City police department (Officer Darrin Coleman); and one




1
    Dckt. 29, Coleman Motion to Dismiss, filed 02/08/21.
    Case 4:20-cv-00082-DN Document 40 Filed 07/29/21 PageID.176 Page 2 of 4




from the Utah Highway Patrol (Trooper Nicholas Berry). 2 Plaintiff makes one “14th

Amendment” claim against Officer Coleman, alleging that Coleman violated her Constitutional

rights during a traffic stop. Plaintiff does not describe the date, time, or location of the alleged

traffic stop. 3 Coleman denies all of Plaintiff’s allegations against him. 4

                     STANDARD OF REVIEW – MOTION TO DISMISS

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” 5 According to Rule 8, to

state a claim, a plaintiff “must explain what each defendant did to him or her; when the

defendant did it; how the defendant's action harmed him or her; and, what specific legal right the

plaintiff believes the defendant violated.” 6 In other words, “[t]o state a claim, a complaint must

‘make clear exactly who is alleged to have done what to whom.’ ” 7 “This pleading requirement

serves two purposes: ‘to ensure that a defendant is placed on notice of his or her alleged

misconduct sufficient to prepare an appropriate defense,’ and ‘to avoid ginning up the costly

machinery associated with our civil discovery regime on the basis of ‘a largely groundless

claim.’ ” 8




2
  Dckt. 3, Complaint, filed 07/31/20.
3
  Dckt. 3, Complaint, pg. 6, filed 07/31/20.
4
  Dckt. 26, Coleman Answer, pgs. 2-3, filed 12/07/20.
5
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).
6
  Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d 1158, 1163
(10th Cir. 2007).
7
  Stone v. Albert, 338 F. App’x 757, 759 (10th Cir. 2009) (unpublished) (emphasis in original)
(quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).
8
  Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011) (quoting Pace v.
Swerdlow, 519 F.3d 1067, 1076 (10th Cir.2008).


                                                                                                        2
    Case 4:20-cv-00082-DN Document 40 Filed 07/29/21 PageID.177 Page 3 of 4




       A plaintiff must “offer specific factual allegations to support each claim” 9 and while a

court must “accept as true all of the allegations contained in a complaint” this requirement is

“inapplicable to legal conclusions.” 10 Therefore, “in ruling on a motion to dismiss, a court should

disregard all conclusory statements of law and consider whether the remaining specific factual

allegations, if assumed to be true, plausibly suggest the defendant is liable.” 11

                                           DISCUSSION

       Plaintiff’s Complaint fails to meet the Federal pleadings standards. While Plaintiff alleges

that Coleman violated her Constitutional rights during a traffic stop, the allegations do not

include a date, time, or location. 12 Plaintiff does not explain how her allegations implicate the

14th Amendment. 13 Coleman denies all of Plaintiff’s allegations against him. 14

       The Federal pleading requirements have “greater bite in the context of a § 1983 claim

against individual government actors, because they typically include complex claims against

multiple defendants.” 15 “[I]t is particularly important in such circumstances that the complaint

make clear exactly who is alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as distinguished from collective

allegations against the state.” 16 A complaint must give a defendant “fair notice of what the...

claim is and the grounds upon which it rests,” and it must “raise a right to relief above the




9
  Kansas Penn, 656 F.3d at 1214 (internal quotation marks omitted) (quoting Twombly, 550 U.S.
at 570)
10
   Kansas Penn, 656 F.3d at 1214.
11
   Kansas Penn, 656 F.3d at 1214.
12
   Dckt. 3, Complaint, filed 07/31/20.
13
   Dckt. 3, Complaint, filed 07/31/20.
14
   Dckt. 26, Coleman Answer, pgs. 2-3, filed 12/07/20.
15
   Kansas Penn, 656 F.3d at 1215 (citations and quotations omitted).
16
   Kansas Penn, 656 F.3d at 1215 (citations and quotations omitted).


                                                                                                     3
     Case 4:20-cv-00082-DN Document 40 Filed 07/29/21 PageID.178 Page 4 of 4




speculative level....” 17 This Complaint does not provide sufficient details about the alleged traffic

stop and therefore fails to provide Coleman with fair notice of the claims against him and must

be dismissed.

                                               ORDER

          IT IS HEREBY ORDERED that Defendant Darrin Coleman’s Motion to Dismiss 18 is

GRANTED. Plaintiff’s claims against Darrin Coleman are DISMISSED without prejudice

          Signed July 29, 2021.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge




17
     Twombly, 550 U.S. at 555 (quotations and citation omitted) (alteration in original).
18
     Dckt. 29, Coleman Motion to Dismiss, filed 02/08/21.


                                                                                                    4
